Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces First Quarter 2010 Results (TSX: AAV, NYSE: AAV) CALGARY, May 13 /CNW/ - Advantage Oil & Gas Ltd. ("Advantage" or the "Corporation") is pleased to announce its unaudited operating and financial results for the first quarter ended March 31, 2010. << Three Three Financial and Operating Highlights months ended months ended March 31, March 31, 2010 2009 Financial ($000, except as otherwise indicated) Revenue before royalties(1) $ 98,777 $ 122,950 per share(2) $ 0.61 $ 0.86 per boe $ 48.71 $ 44.64 Funds from operations $ 50,340 $ 55,591 per share(2) $ 0.31 $ 0.38 per boe $ 24.83 $ 20.19 Net income $ 13,155 $ 18,890 per share(2) $ 0.08 $ 0.13 Expenditures on fixed assets $ 69,350 $ 52,643 Working capital deficit(3) $ 127,032 $ 128,455 Bank indebtedness $ 257,259 $ 615,438 Convertible debentures (face value) $ 218,471 $ 214,328 Shares outstanding at end of period (000) 163,066 145,203 Basic weighted average shares (000) 163,021 143,691 Operating Daily Production Natural gas (mcf/d) 87,346 117,968 Crude oil and NGLs (bbls/d) 7,975 10,942 Total boe/d (at) 6:1 22,533 30,603 Average prices (including hedging) Natural gas ($/mcf) $ 6.87 $ 6.52 Crude oil and NGLs ($/bbl) $ 62.42 $ 54.54 (1) includes realized derivative gains and losses (2) based on basic weighted average shares outstanding (3) working capital deficit includes accounts receivable, prepaid expenses and deposits, accounts payable and accrued liabilities, and the current portion of capital lease obligations and convertible debentures >> MESSAGE TO SHAREHOLDERS Glacier - Lower Capital Expenditures & Early Gas Plant Commissioning Positions Advantage for Future Growth << - Capital investment at Glacier during the first quarter of 2010 amounted to $59.2 million. Costs for the quarter were lower than anticipated due to i) our successful drilling program in 2009 and in the first quarter of 2010 which demonstrated well productivities that exceeded internal expectations and ii) reduced drilling & completion costs. - On April 19, 2010 we announced that our new 100% working interest gas plant at Glacier was brought on-stream ahead of schedule and on- budget with production rates exceeding 50 mmcf per day (8,300 boe per day). This milestone represents another key step in the development of our significant Montney reserves and resource potential at Glacier. - The plant is currently producing at its maximum capacity with a total of 22 net (31 gross) Montney wells on production. An additional 5 net (5 gross) wells (with combined production capability of approximately 24 mmcf per day) are fully equipped and will be brought on-production in the future to maintain our facilities at capacity. Five net (5 gross) additional Montney wells which were drilled in the first quarter of 2010 will be completed and equipped for production following spring break-up. - The completion of our Glacier gas plant will eliminate third party processing fees and is anticipated to reduce operating costs at Glacier from $8.25 per boe to approximately $2.75 per boe which will significantly improve the netbacks realized for our Montney gas production. - Advantage has completed the drilling of our first Nikanassin horizontal well at Glacier with completion and testing of the well expected to occur in the first half of 2010. Completion operations will be completed once weather conditions permit access to the site. >> Financial Results Strengthened through Hedging Gains, Lower Royalties & Operating Costs << - Funds from operations increased to $50.3 million or $0.31 per share for the first quarter of 2010 as compared to $49.8 million or $0.30 per share in the fourth quarter of 2009. Funds from operations were supported by hedging gains, lower royalty rates and lower operating costs. Funds from operations decreased 9% from the same period in 2009 due to the sale of approximately 8,100 boe per day of assets in July 2009. - Average daily production during the first quarter of 2010 was 22,533 boe per day which is 26% lower than the same period in 2009 primarily due to the sale of 8,100 boe per day of assets in July 2009. Production during the first quarter of 2010 was impacted due to the earlier than anticipated completion of Advantage's new 50 mmcfd Glacier gas plant and new pipelines in March 2010. During the month of March 2010, production outages at Glacier were necessary to facilitate the tie-in of new gas gathering and sales pipelines, wells and our new gas plant which subsequently resulted in production rates exceeding 50 mmcfd (8,300 boe per day) in April 2010. Advantage's corporate production increased to approximately 26,000 boe per day during the latter half of April 2010 prior to the non-core asset dispositions of 1,700 boe per day in Q2 2010 (see below). - For the three months ended March 31, 2010, our hedging program contributed a net gain of $9.2 million to funds from operations. Advantage's consistent hedging program has helped to stabilize and enhance our cash flow for capital reinvestment requirements. - Total royalties paid during the first quarter of 2010 decreased 20% as compared to the same period in 2009. The royalty rate as a percentage of revenue decreased 1.7% to 14.4% in the first quarter of 2010 as compared to the first quarter of 2009. The significant decrease in royalties as a percentage of revenue resulted primarily from the impact of the Alberta Royalty Incentive Programs. - Operating costs for the first quarter of 2010 were $22.7 million which represents a decrease of 37% when compared to the first quarter of 2009. Per unit operating costs for the first quarter of 2010 is $11.20 per boe which represents a decrease of 14% from the same period in 2009. Cost reductions are a result of optimization efforts, a lower service and supply cost environment and the sale of higher cost properties. - As at March 31, 2010, Advantage's bank debt was $257.3 million on a credit facility of $525 million resulting in an unutilized capacity of approximately $267.7 million. A total of $218 million of convertible debentures remain outstanding of which $69 million will mature in June 2010, $63 million in December 2011 and the balance of $86 million in January 2015. - Capital expenditures during the first quarter of 2010 amounted to $64.9 million which included drilling 17.6 net (21 gross) wells at a 100% success rate. Approximately 85% of our first quarter capital program was invested at Glacier. The remaining capital expenditures included 4.5 net (5 gross) light oil wells in Southeast Saskatchewan, 2.8 net (3 gross) wells at Nevis for Horseshoe Canyon Coal Bed Methane and 1.4 net (2 gross) wells at Sunset in support of our light oil water flood project development. >> Hedging Update << - Advantage's hedging program includes 57% of our net natural gas production for 2010 hedged at an average price of Cdn$7.46 AECO per mcf. For 2011, Advantage has hedged approximately 28% of our net production at an average price of Cdn$6.30 AECO per mcf. - For 2010 we have hedged 33% of our net crude oil production at Cdn $67.83 per bbl and for 2011 we have hedged 33% of our net crude oil production at Cdn$88.90 per bbl. - Additional details on our hedging program are available at our website at www.advantageog.com. >> Non-Core Asset Dispositions of $67 Million Further Enhances Financial Flexibility << - On May 10, 2010, we announced that purchase and sale agreements have been signed relating to the disposition of non-core natural gas weighted assets located in Southeast Alberta for gross cash proceeds of $67 million. The disposition is comprised of two separate transactions which include combined production of approximately 1,700 boe per day (80% natural gas) and proved and probable reserves of 6.4 million boe as of December 31, 2009 as estimated by Sproule and Associates Limited. The transactions are scheduled to close on or about May 31, 2010. The net proceeds from these dispositions will be initially used to repay bank indebtedness under Advantage's credit facility, which may be subsequently redrawn to fund future capital expenditures or for general corporate purposes. >> Looking Forward << - Our corporate strategy is to focus on the development of our Montney resource play at Glacier, maintain financial flexibility and optimize our cost structure & operating efficiencies to deliver economic growth even during lower commodity price cycles. The enhanced financial flexibility resulting from the non-core asset dispositions provides further support to our corporate strategy. - Advantage will provide additional guidance and growth plans for Glacier on or about mid-year 2010. Incorporation of recent cost data, well performance, technology improvements and economic analyses will be factored into our go-forward planning and review. - Looking forward, Advantage will continue to pursue future development plans at Glacier with our strong balance sheet, solid hedging position and improved financial flexibility. With a stable production base and an inventory of over 500 drilling locations at Glacier, Management will continue to employ a disciplined approach designed to create long term growth in shareholder value. >> Administrative Matters - Restricted Share Performance Incentive Plan ("RSPIP") << - In regard to Advantage's upcoming annual and special meeting of shareholders which includes proposed amendments to the Corporation's RSPIP, discussions have been held with RiskMetrics Group in connection with the Corporation's annual disclosure regarding the RSPIP. Specifically, RiskMetrics Group has requested that additional disclosure regarding certain elements of the RSPIP be included in the Corporation's annual information circular going forward. - Having considered the request of RiskMetrics Group and commencing with Advantage's annual information circular in the spring of 2011, the Corporation has agreed to: - Disclose the key parameters used to arrive at the quarterly grants of Restricted Shares (if any) under the RSPIP; and - Disclose whether or not the board of directors of the Corporation has accelerated the Issue Date (as defined in the RSPIP) for any Restricted Shares granted under the RSPIP. To date, the Corporation's board of directors has not accelerated the Issue Date for any Restricted Shares. - With these disclosure items, the Corporation understands that RiskMetrics Group will recommend voting for the resolution to amend the RSPIP as set forth in the Corporation's Management Information Circular dated April 21, 2010 and to ratify, confirm and approve the RSPIP, including such amendments. >> Advantage's upcoming annual and special meeting of shareholders will be held on May 26, 2010 at 10:00am MST in the Lecture Theatre at the Metropolitan Centre located at 333 - 4 Avenue S.W., Calgary, Alberta. MANAGEMENT'S DISCUSSION & ANALYSIS The following Management's Discussion and Analysis ("MD&A"), dated as of May 13, 2010, provides a detailed explanation of the financial and operating results of Advantage Oil & Gas Ltd. ("Advantage", the "Corporation", "us", "we" or "our") for the three months ended March 31, 2010 and should be read in conjunction with the unaudited consolidated financial statements for the three months ended March 31, 2010 and the audited consolidated financial statements and MD&A for the year ended December 31, 2009. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent ("boe") amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids. Forward-Looking Information This MD&A contains certain forward-looking statements, which are based on our current internal expectations, estimates, projections, assumptions and beliefs. These statements relate to future events or our future performance.
